EXHIBIT 10.15

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into on the 12th
day of December 2003 by and between BioLase Technology, Inc., a Delaware
corporation (the “Company”), and Jeffrey W. Jones (“Executive”).

 

RECITALS

 

WHEREAS, the Company desires to continue to employ Executive as its President
and Chief Executive Officer, and Executive is willing to accept such employment
on certain terms and conditions;

 

WHEREAS, the Company and Executive desire to formalize the terms and conditions
of such employment;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Employment and Duties.

 

(a) The Company hereby employs Executive as its President and Chief Executive
Officer, and Executive accepts such employment. In such capacity, Executive
shall report and be responsible to the Company Board of Directors (“Board”) and
shall perform such duties and functions as may be assigned to Executive from
time to time by the Board. Executive shall comply with all proper and reasonable
directives and instructions of the Board, as embodied in resolutions adopted by
the Board.

 

(b) Executive agrees during the term of his employment hereunder to devote his
business time and attention to the performance of his duties hereunder and to
serve the Company diligently and to the best of his ability.

 

2. Compensation. For all services to be rendered by Executive hereunder, the
Company shall pay Executive a base salary at the rate of Two Hundred Seventy
Five Thousand Dollars ($275,000) per year. Executive’s salary shall be paid on
such basis as is the normal payment pattern for executive officers of the
Company but no less frequently than monthly. Executive shall also be eligible
for Incentive pay. Part of the total compensation may be in the form of a fee
for consulting services to BIOLASE, Europe as long as the total compensation
does not exceed $275,000 per year, plus any defined and approved Incentive pay.

 

In addition to the base salary, the Company shall pay to Executive an annual
bonus equal to .75% (three quarters of one percent) of all sales over
$40,000,000 (40 million dollars) per year for the years 2004. The incentive pay
for 2005 will be determined at a later date. The Company will pay Executive a
housing allowance of $3,500 (three thousand five hundred dollars) per month,
recognizing his permanent residence is in Wyoming. This housing allowance will
be deducted from the defined incentive pay.

 

3. Options. The Board has authorized the grant to Executive of options to
purchase up to 200,000 shares of BioLase Common Stock at an exercise price equal
to the fair market as of the date of the agreement, December 12, 2003. The
options will vest and become exercisable on a pro rata basis, over the term of
this agreement, at the rate of 8,333.33 per month, (Eight Thousand Three Hundred
Thirty-Three and one third) with the first such month ending January 31, 2004.
In the event Executive’s employment with the Company is terminated by the

 

1



--------------------------------------------------------------------------------

Company other than For Cause (as hereinafter defined), options shall continue to
vest for the longer of (a) the balance of the calendar year in which termination
occurs or (b) six months following termination.

 

4. Benefits. Executive shall be entitled to such fringe benefits, expenses and
perquisites as are generally made available to executive officers of the Company
from time to time, including continuance of the auto allowance and related
expenses for a car in California. Executive shall be entitled to four weeks of
paid vacation per annum.

 

5. Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in connection with the
performance of his duties hereunder, provided that Executive furnishes to the
Company receipts and other documentation evidencing such expenditures. Such
reimbursement shall include expenses related to reasonable periodic travel
between Executive’s permanent residence in Wyoming and the Company’s principal
executive offices located in San Clemente, California.

 

6. Non-Competition.

 

(a) Executive agrees during the term of his employment by the Company not to
compete with the Company or any of its Subsidiaries in any manner whatsoever.
Without limiting the generality of the foregoing, Executive shall not, during
the term of his employment by the Company, directly or indirectly (whether for
compensation or otherwise), alone or as an agent, principal, partner, officer,
employee, trustee, director, shareholder or in any other capacity, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of or furnish any capital to or be connected in any manner with or
provide any services as a consultant for any business which competes directly or
indirectly with any of the businesses of the Company or any of its Subsidiaries
as they may be conducted from time to time; provided, however, that nothing
contained in this Agreement shall be deemed to preclude Executive from owning
not more than one-half of one percent (0.5%) of the capital stock of a
publicly-traded entity which is in competition with any of such businesses.

 

(b) Executive may engage in civic, educational and charitable activities.
Executive shall be entitled, with the approval of the Board, to serve as a
director of any corporation other than a corporation, which, in the good faith
opinion of the Board, is in competition with the Company or a Subsidiary.
Executive shall be entitled to receive compensation from any corporation with
respect to which he serves as a director in accordance with this Section 6(b).
Notwithstanding anything to the contrary set forth herein, Executive shall not
be entitled to engage in any of the activities set forth in this Section 6(b) if
such activities, in the good faith opinion of the Board, interfere or could
reasonably be expected to interfere with Executive’s performance of his duties
and activities under this Agreement. In such cases, the Board will express
disapproval in writing to Executive, within 3 weeks of being presented with such
request.

 

(c) Executive shall promptly disclose to the Company and shall use his best
efforts to transfer to or hold for the benefit of the Company but in no event
shall divert or exploit for his own personal profit or that of any other person
except the Company, any business opportunity or other opportunity to acquire an
interest in or a contractual relationship with any person or entity where such
person or entity is in the same line of business as the Company or a Subsidiary
or where such contractual relationship would be considered a feasible and
advantageous opportunity for the Company or a Subsidiary, when such interest is
competitive to the business of the Company.

 

7. Term of Agreement.

 

(a) The basic term of Executive’s employment with the Company hereunder shall
commence on January 1, 2004 and, except in the event of earlier termination,
shall end on December 31, 2005. Following December 31, 2005, the employment
relationship under this Agreement shall continue on a calendar quarter to
calendar quarter basis with the same remuneration, obligations for notice and
corresponding compensation as shall apply during the final year of the term
hereof, unless and until (i) the employment

 

2



--------------------------------------------------------------------------------

relationship between Executive and the Company shall become governed by a
written instrument executed by Executive and the Company subsequent to the date
hereof, including an instrument amending, renewing or extending this Agreement,
or (ii) this Agreement shall have been terminated on December 31, 2005 or a
calendar quarter-end thereafter by notice of the termination hereof given by one
party hereto to the other at least ninety (90) days prior to the date specified
in such notice for such termination.

 

(b) The Company upon written notice to Executive may terminate this Agreement
For Cause (as defined herein). For the purposes of this Agreement, the term “For
Cause” shall mean: (i) Executive’s conviction by, or entry of a plea of guilty
in, a court of competent jurisdiction for any crime involving any felony
punishable by imprisonment in the jurisdiction involved; (ii) the repeated
failure by Executive to perform his duties and functions hereunder in accordance
with the instructions of the Board as embodied in written resolutions of the
Board (provided that such instructions do not require Executive to take any
actions that are unlawful or otherwise improper); (iii) the willful and material
breach of this Agreement by Executive if Executive fails to cure such breach
within 30 business days following written notice from the Company; or (iv)
Executive’s commission of any act of fraud in connection with his employment by
the Company.

 

(c) In the event the Company terminates the employment of Executive prior to
December 31, 2004 other than For Cause, the Company shall pay to Executive as
severance pay and in lieu of any other salary or bonus payments hereunder with
respect to post-termination periods an amount equal to twelve (12) times the
base monthly salary Executive was receiving immediately prior to the date of
termination, plus incentive pay on a pro rata quarterly basis for the current
year. In the event the Company terminates the employment of Executive subsequent
to December 31, 2004 other than For Cause, the Company shall pay to Executive as
severance pay and in lieu of any other salary or bonus payments hereunder with
respect to post-termination periods an amount equal to at least six (6) times
the base monthly salary Executive was receiving immediately prior to the date of
termination, and in such case the sum of (i) the number of months between the
notice of termination and the date of termination of employment and (ii) the
number of months with respect to which such severance pay is paid shall be no
less than twelve (12).



8. Confidentiality.

 

(a) The Company (which for purposes of this Section 8 shall mean the Company and
its Subsidiaries) and Executive recognize that during the course of Executive’s
employment with the Company he will accumulate certain crucial proprietary and
confidential information and trade secrets for use in the Company’s business and
will have divulged to him certain crucial confidential and proprietary
information and trade secrets about the businesses, operations and prospects of
the Company, including, without limitation, confidential and proprietary
information regarding the technology, finances, customers, suppliers and
employees of the Company, which constitute valuable business assets providing
the Company with a competitive advantage over those who do not know such
information or have access to it. Executive hereby acknowledges and agrees that
such information (the “Proprietary Information”) is confidential and proprietary
and constitutes trade secrets; that the Proprietary information belongs to the
Company and not to Executive; that such information includes, without
limitation:

 

  (i) The identity and location of customers and suppliers;

 

  (ii) Records of research, including research relating to the Technology;

 

  (iii) Plans, proposals and projections, including but not limited to plans for
the growth, expansion and development of the company’s various businesses and
their respective relationships with their employees, suppliers and customers;
and

 

  (iv) Files, reports, memoranda, computer software or programming and budgets
or other financial plans or information regarding the Company and its business,
properties or affairs.

 

3



--------------------------------------------------------------------------------

(b) Executive agrees that he shall not, at any time subsequent to the execution
of this Agreement, whether during or after the term hereof, disclose, divulge or
make known, directly or indirectly, to any person, or otherwise use or exploit
in any manner any Proprietary Information obtained by Executive at any time
during his employment by the Company, except in connection with and to the
extent required by his performance of his duties hereunder for the Company.
Executive agrees to advise the Company promptly of the identity and nature of
any contacts with any person or entity soliciting from Executive disclosure of
any Proprietary Information or soliciting Executive’s involvement in any
business venture competitive with the Company. Upon termination of this
Agreement, Executive shall deliver to the Company all tangible displays and
repositories of Proprietary Information, including without limitation customer
and supplier lists, files, records of research, proposals, reports, memoranda,
business methods and techniques, computer software and programming, budgets and
other financial plans and information, and other materials or records or
writings of any other type (including all copies thereof) made, used or obtained
by, or provided to, Executive, containing any Proprietary Information, whether
obtained prior to or subsequent to the execution of this Agreement.

 

9. Miscellaneous.

 

(a) Executive represents and warrants to the Company that he is not now under
any obligation of a contractual or other nature to any person, firm or
corporation which is inconsistent or in conflict with this Agreement, or which
would prevent, limit or impair in any way the performance by him of his
obligations hereunder.

 

(b) The waiver by either party of a breach of any provision of this Agreement
must be in writing and shall not operate or be construed as a waiver of any
subsequent breach thereof.

 

(c) This Agreement constitutes the entire Agreement of Executive and the Company
regarding employment and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations between the
parties with respect to the subject matter hereof.

 

(d) Any and all notices referred to herein shall be sufficiently furnished if in
writing and personally delivered or sent by registered or certified mail,
postage prepaid with return receipt requested, by facsimile transmission (if
receipt is confirmed) or by courier to the Company at its principal executive
office and to the Executive at his address as reflected in the Company’s
employment records or such other address as a party may from time to time
designate in writing in the manner set forth in this Section 9(d):

 

(e) If any portion or provision of this Agreement shall be invalid or
unenforceable for any reason, there shall be deemed to be made such changes (and
only such changes) in such provision or portion as are necessary to make it
valid and enforceable. The invalidity or unenforceability of any provision or
portion of this Agreement shall not affect the validity or enforceability of any
other provision or portions of this Agreement. If any such unenforceable or
invalid provision or provisions shall be rendered enforceable and valid by
changes in applicable law, then such provision or provisions shall be deemed to
read as they presently do in this Agreement without change.

 

(f) The rights and obligations of the parties hereto shall inure to and be
binding upon the parties hereto and their respective heirs, successors and
assigns. Without limiting the generality of the foregoing, this Agreement shall
be binding upon any successor to the Company whether by merger, acquisition of
stock, purchase of all or substantially all of the Company’s assets,
reorganization or otherwise. Executive may not assign his rights and duties
hereunder, except with the prior written consent of the Company.

 

(g) This Agreement is intended to and shall be governed by, and interpreted
under and construed in accordance with, the laws of the State of California
applicable to contracts executed in and wholly performed with such state and
without reference to any choice or conflict of laws principles. The payment of
base compensation, bonus or benefits may be allocated to or made by such
divisions or subsidiaries of the Company as appropriate.

 

 

4



--------------------------------------------------------------------------------

(h) Any controversy, claim or dispute between the parties directly or indirectly
concerning this Agreement, or the breach or subject matter hereof, shall be
finally settled by arbitration held in Orange County, California. Either party
may demand an arbitration proceeding by providing the other party and the
American Arbitration Association with written notice thereof. The Company and
Executive shall each select one arbitrator from a panel of at least five (5)
arbitrators (the “Arbitration Pool”) obtained from the American Arbitration
Association within thirty (30) days of receiving the Arbitration Pool list. Such
two arbitrators so selected shall agree on a third arbitrator from the
Arbitration Pool within fifteen (15) days thereafter. In the event an agreement
has not been reached on the third arbitrator by the end of such fifteen-day
period, the American Arbitration Association shall choose the third arbitrator.

 

The parties hereto agree that an action to compel arbitration pursuant to this
Agreement may be brought in any appropriate court, and in connection therewith
the laws of the State of California shall control. Application may also be made
to any such court for confirmation of any decision or award of the arbitrators
but only if necessary to effectuate such decision or award. The parties hereto
hereby consent to the jurisdiction of the arbitrators and waive any objection to
the jurisdiction of such arbitrators.

 

If any arbitration, litigation or other proceedings is instituted in connection
with or related to this Agreement, the non-prevailing party in such proceeding
shall pay the expenses, including without limitation the attorneys’ fees and
expenses of investigation, of the prevailing party.

 

(i) The Company and Executive represent, respectively, that it and he have not
obligated the Company to pay any fee to any person in connection with the
employment of Executive by the Company.

 

10. Indemnification.

 

The Company shall, to the maximum extent permitted under the General Corporation
Law of the State of Delaware, indemnify Executive against any expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
(with the written consent of the Company which shall not be unreasonably
withheld) actually and reasonably incurred by Executive in connection with any
action, suit or proceeding, whether civil, criminal, administrative or
investigative, threatened or initiated against Executive by reason of the fact
that he was serving as an officer, director, employee or agent of the Company or
was serving at the request of the Company as an officer, director, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BioLase Technology, Inc.

 

By                                      
                                                            

Federico Pignatelli,

Chairman of the Board

 

 

                                                                               
                         

Jeffrey W. Jones

 

5